Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered.
 Claims 1,17,18,19,20 are amended.  Claims 6,12,14-15 are cancelled.  Claims 1-5,7-11,13,16-21 are pending.  
The previous 112 rejections are withdrawn due to the amendment.
The indication of allowable over prior art is withdrawn in view of the finding of new references.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The claim recites “ an encapsulate”; however, it is unclear what is intended or meant by such term.  It is not clear what is being encapsulated or what encapsulate entails.  The claim recites a clear label which is a liquid mixture comprising at least one malted ingredient to which an active ingredient is dispersed. Thus, the product being claimed is liquid mixture comprising at least one malted ingredient and an active ingredient.  ( for prior art application, the  claim is treated as a liquid mixture comprising at least one malted ingredient and an active ingredient)
Claims 1-5,7-11,13,16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 is not totally supported by the original disclosure.  The amendment recites “ liquid mixture comprising at least one malted ingredient”.  At least includes a plurality of malted ingredient which is not disclosed.  The recitation of “ and/or” is also not totally supported.  There is no disclosure of “ and” meaning a combination of the malt of flour and malt of whole grain seed, pulses, legumes or false grains.
Claim Rejections - 35 USC § 103
Claim(s) 1-5,7,13,16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara ( 2009/0324779) .
For claims 1, 7, Nakahara discloses malt product that is used in food products such as juices, coffee, teas, malt drink, refreshing drink, confectioneries etc… While Nakahara does not disclose active ingredient, Nakahara discloses the malt product is used in juices which would comprise fruit juice or juice concentrate which is an active ingredient as recited in claim 7. The cereal for the malt includes sprouted brown rice, what, barley, beans, peas et… For claims 2-5, Nakahara does not disclose adding gum or processed starch. Claim 13 is not limiting as claim 1 recites the alternative.  In any event, Nakahara discloses peas, bean etc..  For claim 16, it is obvious that the malt inherently comprises endogenous amylase.  ( see paragraph 0001,0024,0030,0045,0058,0072)
Nakahara  does not discloses the refractive index and viscosity.
When the malt product is used in juice or malt drink, it would have been obvious to form a malt mash to have break down of starch to saccharide so that the malt is sweetened. The refractive index is a measurement of the Brix value which measure the sugar content of the mash malt.  It would have been within the skill of one in the art to determine the desired refractive index depending on the degree of sweetness desired.  It would also have been obvious to one skilled in the art to determine the viscosity depending on the consistency desired.  Such parameter can readily be determined by one skilled in the art through routine experimentation.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara in view of Walker ( 2005/0163904).
Nakahara does not disclose the flavoring and coloring as in claims 8-11.
Walker discloses a frothy beverage.  Walker teaches to add components such as sweeteners, flavoring agents.  ( see paragraph 0034)
It is well known that drinks contain different flavorings to impart different taste.  For instance, Walker teaches that flavoring agents can be added to the frothy beverage.  It would have been obvious to one skilled in the art to add flavoring and coloring to obtain different taste, flavor and look to the drink.  The specific flavoring and coloring selected would have been an obvious matter of choice.
Claim(s) 17-18, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakara in view of Gannon ( 4464402) and Kamil ( 2005/0003041).
Nakara does not disclose the components as in claims 17-18 and the dried powder as in claim 19.
Gannon teaches that malt can be mashed alone or with adjunct such as corn or rice.  ( see col. 3 lines 1-20)
Kamil disclose fluid bed technology such a fluid bed drying, fluid bed granulating, fluid bed spray granulating to form granulates from wort. Kamil also teaches to starch containing material such as maize, rice, enzyme supplement along with the malt to form the wort.  Kamil teaches that with fluid bed technique, there is no loss of quality or only a slight loss of quality of the original wort.  With fluid bed technology, the final dried wort product can be easily stored and transported.  ( see paragraphs 0004, 0007,0008, 0013,0014)
It is well known as shown in Gannon and Kamil to add adjuncts such as rice, enzyme to the malt during mashing.  It would have been obvious to one skilled in the art to add ingredients for their art-recognized function.  It would have been obvious to use the fluid bed technology as taught in Kamil to form the beverage into dry granulates when desiring to have ease of storage and transportation.  Nakara discloses malt in beverage as in claims 20-21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 15, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793